Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.  Applicant argues that the amendment including the limitations of claim 3 into independent claim 1 and including the limitation of claim 10 into claim 8 are not taught by the prior art.  Specifically, applicant argues the range of depth of each trench taught by Kobayashi is 1.1um to 3.2um does not entirely encompass the claimed range of 1-50000 angstroms (.0001-5 micrometers).  However, a range of values is interpreted to be any value that can be found in the prior art within that range.  Kobayashi’s range overlaps the claimed enormous range of values and therefore teaches the claimed “about 1 to 50000 angstrom.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US Publication No. 2019/0109227) in view of Challa et al. (US Publication No. 2006/0214221).

a substrate (1)
an epitaxial layer (2) deposited on one side of the substrate
one or more trenches (7) formed on top of the epitaxial layer
a first implantation region (21) at a bottom portion of each trench
an contact metal (13) deposited on the other side of the substrate
a second implantation region (5) as a voltage reducing layer at each top corner of each trench (7)
a Schottky contact metal (22) filling each trench (7) and extending to cover a top surface of the epitaxial layer (2)
a depth of each trench is about 1 to 50000 angstrom (paragraph 14)
Kobayashi does not disclose the contact metal on the other side of the substrate to be an ohmic contact metal per se.  However, Challa discloses an ohmic contact as an electrode (paragraph 149).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the contact metal of Kobayashi to be an ohmic contact, as taught by Challa, since it can improve and stabilize charge flow for higher switching speeds at a variety of voltages (paragraph 149).
Regarding claim 2, Kobayashi discloses the substrate is made by N- type silicon carbide (SiC), and the epitaxial layer (2) is made by N- type SiC (paragraph 37; Figure 8).
Regarding claim 4, Kobayashi discloses the first implantation region (21) is doped with P-type impurity (Figure 6).
Regarding claim 5, Kobayashi/Challa discloses the limitations as discussed in the rejection of claim 1 above.  Kobayashi/Challa is silent regarding the thickness of the P-type implantation region being about 1 to 10000 angstrom.  However, it would have been obvious to one of ordinary skill in the art at the time 
Regarding claim 6, Kobayashi discloses a Schottky junction is then formed between the Schottky contact metal and the epitaxial layer at trench sidewalls and mesas (paragraphs 9 and 42).
Regarding claim 7, Kobayashi discloses the second implantation region is doped with N-type materials, including nitrogen and phosphorus (paragraph 56).
Regarding claim 8, Kobayashi discloses a method for manufacturing a Schottky diode comprising steps of:
providing a substrate (1)
forming an epitaxial layer (2) on top of the substrate
forming one or more trenches (7) on the epitaxial layer
generating a first implantation region (21) at a bottom portion of each trench
providing an contact metal (13) on an opposite of the substrate
generating a second implantation region (5) as a voltage reducing layer at each top corner of each trench (7)
depositing a Schottky contact metal (22) to fill each trench (7) and extending to cover a top surface of the epitaxial layer (2)
a depth of each trench is about 1 to 50000 angstrom (paragraph 14)
Kobayashi does not disclose the contact metal on the other side of the substrate to be an ohmic contact metal per se.  However, Challa discloses an ohmic contact as an electrode (paragraph 149).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the contact metal of Kobayashi to be an ohmic contact, as taught by Challa, 
Regarding claim 9, Kobayashi discloses the substrate is made by N- type silicon carbide (SiC), and the epitaxial layer (2) is made by N- type SiC (paragraph 37; Figure 8).
Regarding claim 11, Kobayashi/Challa discloses the limitations as discussed in the rejection of claim 8 above.  Kobayashi/Challa is silent regarding the thickness of the P-type implantation region being about 1 to 10000 angstrom.  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the p-type implantation region of Kobayashi/Challa to be within this range of 1 to 10000 angstroms to optimize current spreading and minimize degradation (paragraphs 42-43).
Regarding claim 12, Kobayashi discloses the step of forming one or more trenches includes the step of patterning, etching and removing a portion of the epitaxial layer with a first mask layer to form the trenches (paragraphs 52-54).
Regarding claim 13, Challa discloses the step of generating a second implantation region at each top corner of each trench further includes steps of depositing a second mask layer onto a top portion of the epitaxial layer and filling into each trench, patterning the second mask layer, and implanting the N-type impurity into each top corner of each trench (paragraph 170; Figure 39).
Regarding claim 14, Challa discloses the step of implanting the N-type impurity into each top corner of each trench is conducted with a titled angle (Figure 39B).
Regarding claim 15, Kobayashi discloses a Schottky junction is then formed between the Schottky contact metal and the epitaxial layer at trench sidewalls and mesas (paragraphs 9 and 42).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Haeberlen et al. (US Patent No. 8,022,474) discloses a Schottky diode with trench implants and top corner implantations (Figure 2).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      6/3/2021Examiner, Art Unit 2897